220 S.W.3d 887 (2007)
Donna J. NICKS, Respondent,
v.
Ronald NICKS, Appellant.
No. ED 87721.
Missouri Court of Appeals, Eastern District, Division Two.
May 1, 2007.
Kevin A. Richardson, Washington, MO, P. Dennis Barks, Herman, MO, for appellant.
Kieran J. Coyne, Chesterfield, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Donna J. Nicks (hereinafter, "Wife") and Ronald V. Nicks (hereinafter, "Husband") were married on May 21, 1983. During their marriage, three minor and unemancipated children were born. The trial court issued its judgment dissolving their marriage on January 23, 2006. Husband brings this appeal, raising issues of valuation of an equitable life estate, valuation of *888 a corporation, child support, and award of Husband's separate property to Wife.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).